DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action rejection on the merits in response to Applicant’s Request for Continued Examination, filed October 14th, 2021. Applicant’s amendments to claims 1, 3, 7-9, and 12, filed September 14th, 2021, have been entered, as has the cancellation of claims 2, 4, and 11. No new claims have been presented for examination. Claims 1, 3, 5-10, and 12-16 are currently pending and have been addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0078980, filed on July 6th, 2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The current claims are being examined according to the earliest effective filing date, July 3rd, 2019. An earlier effective filing date of July 6th, 2018 may be granted upon receipt of a certified English translation. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano et al. (US 2018/0268440 A1), hereinafter Avegliano, in view of Abou-Rizk et al. (US 8,510,773 B1), hereinafter Abou-Rizk, Higgins et al. (US 2010/0179874 A1), hereinafter Higgins, and Steiner et al. (US 2012/0213420 A1), hereinafter Steiner.  
	As per claim 1, Avegliano discloses a service device comprising: 
	a processor configured to control operations to provide an advertisement ([0054] The hardware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile [0060] processor 12 may include a module 30 that performs the methods described herein); 	a [service] device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device and the subscriber terminal is a device to be carried or worn by a subscriber, and the [service] device is configured to receive, from the subscriber terminal, location information of the subscriber terminal ([0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or processors. See also [0059]); and 
	a memory configured to store at least one command executed through the processor ([0060] The module 30 may be … loaded from memory 16, storage device 18), 
	wherein the at least one command comprises: 
	an identification command configured to identify the subscriber, who carries or wears the subscriber terminal, located in a subscriber analysis area based on the received location information of the subscriber terminal; ([0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations); 
	an analysis command configured to analyze state information of the subscriber, who carries or wears the subscriber terminal, based on a photographing image obtained by photographing the subscriber analysis area ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison [0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via  and 
	to provide, to the subscriber terminal, an advertisement according to the analyzed state information ([0054] The system may include… a rendering device 504 such as a display device [subscriber terminal] coupled to the hardware process [0018] multimedia presentations (e.g., financial advertisements) [0040] At 122, the system and/or method may automatically compute optimized sequence of multimedia content to display, for example, to a customer or a group of customers in the location. [0041] At 124 , the system and/or method may render the optimized sequence of multimedia content generated at 122, in public devices available in given location, for example, on the devices determined at 120 [0054] The hard ware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile); and  	a designation command configured for:	analyzing another subscriber that approaches the [display device] within a threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522),	determining a correlation between the subscriber and the other subscriber ([0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information), 	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal, an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group ([FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first… the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time [designating a state-based advertisement group] (in the example, users 1, 2 and 3 share the same space) [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522 and may generate the sequence of multimedia content based on the user's emotional state and the user profile, and the emotional state of that user (or users) 522 and associated profile. In one aspect, a variation or variations in one or more users' stress level measurement may dynamically change the compilation of personalized multimedia content).
	While Avegliano discloses a subscriber terminal, they fail to disclose a communication device or a subscriber terminal that is to be carried or worn by a subscriber. Abou-Rizk discloses the following:
[a service device comprising] a communication device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device, and the subscriber terminal is a device to be carried or worn by a subscriber, and the communication device is configured to receive, from the subscriber terminal, location information of the subscriber terminal ([Col. 8, lines 65-67] “Embodiments of the inventive system may comprise features including: providing all necessary connections and agreements to deliver, create (i.e. sponsored SMS, MMS, etc.) and receive data, content, and advertising between carriers and publishers” [Col. 10, lines 18-27, 34-41] “[advertisers] may be provided with one or more interfaces 118 to a Verve ad management network module 122. Ad management module 122 is configured to select and serve targeted ads to users 140. This functionality may also be denoted herein as "AdCel" functionality. Selection is typically done to satisfy one or user customization criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest, at an appropriate time and location.”, “System 120 may also include one or more content and presentation modules 123 configured to extract appropriate content from one or more databases 120, reformat it according to requirements such as user device capabilities, user selections or preferences or other criteria, and facilitate sending it to the user's device through the associated carrier (130a-130d) and/or through other network providers 170 and/or through third party content delivery 160” [Col. 17, lines 33-35] “advertisement may be micro-targeted as it is input based on parameters such as network type, device capabilities, geographical/location information” [Col. 18, lines 39-42] “a location API (LBS) may be provided to allow the publishers through the Verve Platform to locate the mobile phone user and target them with specific information”)
	Avegliano and Abou-Rizk are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano discloses a subscriber terminal which is external to a service device, the 
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:
analyzing another subscriber that approaches [a] subscriber within a threshold distance based on [a] photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11).
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 
	While Avegliano discloses a subscriber registration image, they fail to disclose registering an image of another subscriber. Steiner discloses the following:
	wherein the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers, ([0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described 
	Avegliano and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano discloses a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to identify the other subscribers in photographing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner into Avegliano. Doing so allows for a more focused identification of potentially-correlated subscribers by searching the most-likely correlated subscribers first, such as a family member, likely cutting back on time to identify.
	As per claim 5, Avegliano, Abou-Rizk, Higgins, and Steiner disclose the service device of claim 1, and Avegliano also discloses the following: 
wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image and analyzing state information of the particular object as the state information of the subscriber ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may retrieve from the database 506, a user profile associated with the user 510 based on the identifying).  
	As per claim 6, Avegliano, Abou-Rizk, Higgins, and Steiner disclose the service device of claim 5, and Avegliano also discloses the following:
	wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber ([0020] The system… may create and/or store a database containing image of faces of multiple customers. The database may incrementally augmented over time with additional data (e.g., additional images [registration image] of existing customers [pre-registered in connection with the subscriber]... The system may communicate with multiple data sources to receive or obtain input to identify, recognize and or track people coming and going at the location, and to 
	As per claim 10, Avegliano, Abou-Rizk, and Higgins disclose the method of claim 8, however Avegliano fails to disclose determining a correlation. Higgins discloses the following:
	the correlation is determined between the subscriber and the other subscriber ([0083] FIG. 6, in step 604, the media object is analyzed to determine at least one indicator of a relation between the first person and a second person associated with the media object).  
	Avegliano and Higgins are analogous references as both are related to identifying state information of nearby users. Avegliano discloses a formula that, when there is a high-correlation in state information, a state-based advertisement is displayed, however does not specify actively determining that there is a correlation. Higgins discloses determining a correlation between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Adding a binary step of “correlated or not” establishes a threshold value of what is considered “correlated”, providing a more customizable advertising system.  
	While Avegliano and Higgins disclose a subscriber registration image, they fail to disclose registering an image of another subscriber. Steiner discloses the following:
	the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers ([0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described below, face images in digital photos that are submitted to a computer system are tagged… to associate the face images with the identifiers of the persons to whom they belong. For persons who choose to participate in such a system [subscriber] and give permission for their faces to be recognized automatically [subscriber identified], collections of digital photos [registration image] having identified faces are associated with the online identifiers of various persons pictured in the photos [0028] user “Brad” [the subscriber] interacts with a user device 104 to upload a digital photograph 106 to a server device 108 through a network 110. The digital photograph 106 includes a facial image 112 of user Brad, a facial image 114 of user Channing [other subscriber], and a facial image 116 of user Neil [other subscriber]. [0029] system 108 stores the digital photograph 106 in a digital photograph index 118. The digital photograph index 118 is an electronic file repository or database that can be used to store digital photographs and user identifiers for photographs submitted by users.  See also [FIG. 6], [0044-0046], [0068]).
	Avegliano, Higgins, and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano and Higgins disclose a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to identify the other subscribers in photographing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner into Avegliano and Higgins. Doing so allows for a more focused identification of potentially-
	As per claim 13, Avegliano, Abou-Rizk, Higgins, and Steiner disclose the service device of claim 1. Avegliano discloses the following:
	wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images), and the service device is to receive the photo of the subscriber analysis area from the photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images [0054] The hardware processor 502 [service device] may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera [photographing device])
	As per claim 14, Avegliano, Abou-Rizk, Higgins, and Steiner disclose the service device of claim 13. Avegliano discloses the following:
	wherein the photographing device is a CCTV device ([0054] . The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Abou-Rizk, Higgins, Steiner, and further in view of Dange et al. (US 2019/0035153 A1), hereinafter Dange). 
	As per claim 3, Avegliano, Abou-Rizk, Higgins, and Steiner disclose the service device of claim 1, and Avegliano also discloses the following:
	wherein the designation command is configured for analyzing the another subscriber that approaches the [display device] to within the threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522).
	Higgins further discloses the threshold distance between subscribers:
	analyzing the another subscriber that approaches the subscriber within the threshold distance based on the photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a 
	While Avegliano discloses state-based advertisement groups, they fail to disclose location-based groups. Dange discloses the following:
	determining there is no correlation between the subscriber and the other subscriber ([0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), and
	designating the subscriber and the other subscriber as a location-based [content] group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, [content] based on the location to the subscriber within the location-based [content] group ([0070] if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), the augmented reality system 100 may provide the same augmented reality elements [identical content] in an augmented reality overlay for a particular member of the group. In that embodiment, that particular member would appear the same to every other group member [subscriber in location-based group] who looks at her [0075] the augmented reality system 100 may provide a default augmented reality overlay that is appropriate to the location and setting of the user 110a).
	Avegliano and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a . 
Claims 7, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Abou-Rizk.
	As per claim 7, Avegliano discloses a method of operating a service device, the method comprising: 
	receiving, from a subscriber terminal, location information of the subscriber terminal, wherein the subscriber terminal is external to the service device([0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or processors. See also [0059]);	identifying, at the service device, the subscriber located in a subscriber analysis area based on the received location information of the subscriber terminal ([0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations); and 
	receiving, at the service device, a photographing image obtained by photographing the subscriber analysis area ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images);	analyzing, at the service device, state information of the subscriber based on the received photographing image ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor 
	and providing, to the subscriber terminal, an advertisement according to the analyzed state information ([0054] The system may include… a rendering device 504 such as a display device [subscriber terminal] coupled to the hardware process [0018] multimedia presentations (e.g., financial advertisements) [0040] At 122, the system and/or method may automatically compute optimized sequence of multimedia content to display, for example, to a customer or a group of customers in the location. [0041] At 124 , the system and/or method may render the optimized sequence of multimedia content generated at 122, in public devices available in given location, for example, on the devices determined at 120 [0054] The hard ware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile)  	wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image and analyzing state information of the particular object as the state information of the subscriber ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may 
	While Avegliano discloses a subscriber terminal, they fail to disclose a subscriber terminal that is to be carried or worn by a subscriber. Abou-Rizk discloses the following:
	[a service device comprising] a communication device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device, and the subscriber terminal is a device to be carried or worn by a subscriber, and the communication device is configured to receive, from the subscriber terminal, location information of the subscriber terminal ([Col. 8, lines 65-67] “Embodiments of the inventive system may comprise features including: providing all necessary connections and agreements to deliver, create (i.e. sponsored SMS, MMS, etc.) and receive data, content, and advertising between carriers and publishers” [Col. 10, lines 18-27, 34-41] “[advertisers] may be provided with one or more interfaces 118 to a Verve ad management network module 122. Ad management module 122 is configured to select and serve targeted ads to users 140. This functionality may also be denoted herein as "AdCel" functionality. Selection is typically done to satisfy one or user customization criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest, at an appropriate time and location.”, “System 120 may also include one or more content and presentation modules 123 configured to extract appropriate content from one or more databases 120, reformat it according to requirements such as user device capabilities, user selections or preferences or other criteria, and facilitate sending it to the user's device through the associated carrier (130a-130d) and/or through other network providers 170 and/or through third party content delivery 160” [Col. 17, lines 33-35] “advertisement may be micro-targeted as it is input based on parameters such as network type, device capabilities, geographical/location information” [Col. 18, lines 39-42] “a location API (LBS) may be provided to allow the publishers 
	Avegliano and Abou-Rizk are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano discloses a subscriber terminal which is external to a service device, the service device capable of receiving location information of the subscriber terminal. However, Avegliano fails to explicitly disclose that the service device has a communication unit able to perform these functions. Abou-Rizk discloses a system comprising a communication device/module capable of receiving location information of a subscriber terminal that is worn or carried by the subscriber. Abou-Rizk motivates the combination by disclosing the advantages of a subscriber terminal carried by a subscriber. For example, Abou-Rizk discloses (Col. 8, lines 4-21) “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.” The claim would have been obvious because a person of ordinary skill in the art would have been motivated to modify Avegliano to achieve the claimed invention with a reasonable expectation of success.
	As per claim 12, Avegliano and Abou-Rizk disclose the method of claim 7, and Avegliano also discloses the following:
	wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber ([0020] The system… may create and/or store a database containing image of faces of multiple 
	As per claim 15, Avegliano and Abou-Rizk disclose the method of claim 7. Avegliano discloses the following:
	wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images), and the service device is to receive the photo of the subscriber analysis area from the photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For 
	As per claim 16, Avegliano and Abou-Rizk disclose the method of claim 15. Avegliano discloses the following:
	wherein the photographing device is a CCTV device ([0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system [CCTV]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Abou-Rizk, and further in view of Higgins.
	As per claim 8, Avegliano and Abou-Rizk disclose the method of claim 7, and Avegliano also discloses the following:
	analyzing another subscriber that approaches the [display device] within a threshold distance based on the received photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522), 	determining a correlation between the subscriber and the other subscriber ([0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information),
	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal, an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group ([FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first… the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time [designating a state-based advertisement group] (in the example, users 1, 2 and 3 share the same space) [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522 and may generate the sequence of multimedia content based on the user's emotional state and the user profile, and the emotional state of that user (or users) 522 and associated profile. In one aspect, a variation or variations in one or more users' stress level measurement may dynamically change the compilation of personalized multimedia content). 

	[subscriber terminal to be worn or carried by the subscriber] ([Col. 8, lines 4-21] “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.”)
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:
	analyzing another subscriber within a threshold distance [of the subscriber] based on the received photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11).
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Abou-Rizk, Higgins, and further in view of Dange et al. (US 2019/0035153 A1), hereinafter Dange)
	As per claim 9, Avegliano and Abou-Rizk disclose the method of claim 7, and Avegliano also discloses the following:
	analyzing another subscriber that approaches the [display device] to within a threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522). 
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:	analyzing other subscriber to within a threshold distance [of the subscriber] based on the photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… 
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 
	While Avegliano and Higgins disclose state-based advertisement groups, they fail to disclose location-based groups. Dange discloses the following:
	determining there is no correlation between the subscriber and the other subscriber ([0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information)	designating the subscriber and the other subscriber as a location-based [content] group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, [content] based on location to the subscriber within the location-based [content] group ([0070] augmented reality system 100 
	Avegliano, Higgins, and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a correlation exists between subscribers’ state information, an advertisement will be ranked and selected to be displayed to the subscribers. However, Avegliano fails to disclose an embodiment of displaying content when there is no correlation determined. Dange discloses an augmented reality system, where a relationship [state] is determined from the identified users. If there is no correlation, identical content is presented to the users on the basis of location, e.g, a default display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dange into Avegliano. Avegliano teaches a formula that will select advertisements based on the most highly-correlated state information. Providing location-based content when no correlation exists provides the obvious benefit of providing relevant advertisements to all parties involved.
Response to Amendments/Arguments
The Examiner notes that, while the present Office Action is in response to the Request for Continued Examination filed October 14, 2021, the most recently filed claims and remarks were filed on September 14th, 2021. 	Applicant’s amendments to claims 1, 3, 7-9, and 12, filed September 14th, 2021, have been entered, as has the cancellation of claims 2, 4, and 11. No new claims have been presented for examination. Claims 1, 3, 5-10, and 12-16 are currently pending. 	
Applicant’s amendments and/or cancellation of claims 2-3 and 8-9, filed September 14th, 2021, have been found to obviate the prior objection to said claims, mailed June 14th, 2021. The objection of claims 2-3 and 8-9 for minor informalities has been withdrawn accordingly.
Applicant’s amendments to claim 1, filed September 14th, 2021, have been found to overcome the previous rejection under 35 U.S.C. 112(b), mailed June 14th, 2021. Applicant’s amendments (claim 1, lines 3-7) have clarified the intended scope and relationship between the claimed service device, communication device, and subscriber terminal. As claims 2-6 and 13-14 are dependent upon claim 1, the rejection under 35 U.S.C. 112(b) for claims 2-6 and 13-14 has been rendered moot. The rejection of claims 1-6 and 13-14 under 35 U.S.C. 112(b) has been withdrawn accordingly.
Applicant’s amendments to independent claims 1 and 7, filed September 14th, 2021, have been found to overcome the previous rejection under 35 U.S.C. 101, mailed June 14th, 2021. In the Final Rejection mailed on June 14th, 2021, the limitations of claims 4 and 11 were found to integrate the judicial exception into a practical application under Step 2A, Prong II. Accordingly, claims 4 and 11 were not subject to rejection under 35 U.S.C. 101. In the amendments filed on September 14th, 2021, Applicant has incorporated limitations of claims 4 and 11 (now cancelled) into claims 1 and 7. As indicated by the Examiner in the Advisory Action mailed on October 4th, 2021, such incorporation has been found to overcome the previous The rejection of claims 1-3, 7-9, and 13-16 under 35 U.S.C. 101 has been withdrawn accordingly.   
In the remarks filed on September 14th, 2021, Applicant has argued (pg. 11-15) that the presently amended claims have overcome the previous grounds of rejection under 35 U.S.C. 102 and 103. Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 3, 5-10, and 12-16 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, as indicated by the Examiner in the Advisory Action mailed on October 4th, 2021, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly applied references. Abou-Rizk has been applied to the pending claims to teach location services, communication devices, and subscriber terminals to be worn or carried by the subscriber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622